Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 1 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 2 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 3 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 4 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 5 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 6 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 7 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 8 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 9 of 11
Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 10 of 11
           Case 1:19-cr-00725-JPO Document 45 Filed 12/12/19 Page 11 of 11

         LAW OFFICES OF

GERALD   B.   LEFCOURT,   P.G.


                                                  Honorable J. Paul Oetken
                                                  United States District Judge
                                                  Southern District of New York
                                                  December 12, 2019
                                                  Page 11



  therefrom, to challenge such conduct, and vindicate their constitutional rights and pnvacy
  interests.




  cc:    All counsel (via ecf)
